exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 19, 2011 Gruber & Company, LLC Attention:Randy Gruber Certified Public Accountant 121 Civic Center Drive, Suite 225 Lake Saint Louis, Missouri 63367 Phone:(636) 561-5639 Fax:(636) 561-0735 Dear Mr. Gruber: We hereby consent to the incorporation by reference in this Registration Statement (Form S-8) of Power-Save Energy Company filed with the Securities and Exchange Commission,pertaining to our report dated April 13, 2011, with respect to the financial statements of Power-Save Energy Company included in its Annual Report (Form 10-K), for the year ended December 31, 2010. Very truly yours, /s/ Gruber & Company, LLC Gruber & Company, LLC Lake Saint Louis, Missouri
